Citation Nr: 0609716	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
10 percent for service-connected bilateral hearing loss.  

2.  Entitlement to an extra-schedular evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to October 
1946, and from November 1950 to April 1952.

These matters  come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The Board notes that, in a May 2004 statement, the veteran 
requested a hearing before a hearing officer.  However, the 
record includes a June 2004 statement in which veteran 
withdrew his request for a hearing, and reflects no 
indication of any subsequent desire for a hearing; hence, the 
veteran's May 2004 request for a hearing is deemed withdrawn.  
See 38 C.F.R. § 20.700-20.704 (2005).

Further, in May 2004, May 2005, June 2005 and September 2005 
statements, the veteran requested consideration of the issues 
of individual unemployability and "clear and unmistakable 
error the VA has made."  However, in a January 2006 
statement from the veteran's representative, the 
representative indicated that the veteran desired to withdraw 
these claims; thus, the claims have been withdrawn.  See 38 
C.F.R. § 20.204 (2005).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the matters on appeal has been 
accomplished. 

2.  Since the November 2002 effective date of the grant of 
service connection, the veteran's hearing loss has been 
characterized by level IV hearing acuity in the right ear, 
and Levels ranging from I to V hearing acuity in the left ear 
under Table VI.

3.  Table VI A is inapplicable in this case because neither 
an examiner has certified that the use of speech 
discrimination test is inappropriate due to language 
difficulties or inconsistent speech discrimination scores, 
nor there is an exceptional patter of hearing impairment as 
defined under 38 C.F.R. § 4.86.

4.  The veteran's service-connected hearing loss does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria initial schedular rating in excess of 10 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.85-4.86, Tables VI and VII, 
Diagnostic Code 6100 (2005).

2.  The criteria for the assignment of an extra-schedular 
evaluation for service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 3.159(c)(4)(iii), VA stated that the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have not been satisfied, the regulatory provisions 
likewise are not satisfied.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide. Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim." 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); and 
VAOPGCPREC 7-2004.

For the reasons set forth below, the Board finds that VA has 
complied with the VCAA, as well as the implementing 
regulations, as regards the matters on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased initial rating for bilateral hearing loss and to an 
extra-schedular evaluation via VA letters issued November 
2002 and October 2003, the May 2003 and March 2005 rating 
decisions, and the April 2004 and April 2005 statements of 
the case (SOCs).  In addition, the VA letters issued November 
2002 and October 2003, and the April 2004 SOC provided the 
veteran with specific information related to the VCAA.  Thus, 
no further notices are required.  See Quartuccio, supra.

In this regard, the Board notes that the initial AOJ decision 
granting the veteran service-connection and a 10 percent 
initial rating for bilateral hearing loss was made in May 
2003, and that the initial AOJ decision denying entitlement 
to an extra-schedular evaluation was made in March 2005.  The 
November 2002 and October 2003 RO letters and the April 2004 
SOC contained information relevant to the VCAA.  However, in 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2005).  There simply is no "adverse determination" 
for the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 (West 2002) to proffer new 
and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth element" 
per se, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  By the informational letters, the 
rating decisions, and the SOCs, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claims discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

As a final point, the Board notes that, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in the October 2003 RO letter, the veteran 
was notified of the evidence required for the assignment for 
an increased initial rating.  Service connection for 
bilateral hearing loss was awarded effective the date of 
claim (November 1, 2002), and the currently assigned 10 
percent for the hearing loss disability was also made 
effective the date of claim.  For the below described 
reasons, the claims for an increased initial rating for 
hearing loss and entitlement to an extra schedular evaluation 
are being denied, and neither an increased disability rating 
nor a new/additional effective date will be assigned.  As 
such, there is no possible prejudice to the claimant due to 
any notice deficiencies related to these down-stream issues.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).



II.  Initial Schedular Rating

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).

The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In a May 2003 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
bilateral hearing loss (under Diagnostic Code 6100), 
effective November 1, 2002 (the date of claim).  

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85(a), (b) (2005).

Table VI A is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based only on the pure 
tone threshold average.  However, this table will be used 
when the examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  See 38 C.F.R. § 4.85 (c).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  See 38 C.F.R. 
§ 4.85 (d).

Under section 4.86, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VI A, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a) (2005).  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VI A, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher. See 38 C.F.R. § 4.86(b) (2005).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

In this case, the evidence includes a private report from the 
Hearing Education and Learning Program dated in November 
2002, which shows the veteran's pure tone thresholds, in 
decibels, for the right ear were 50, 45, 50, 70, 70, and for 
the left ear were 65, 55, 40, 40, 70, both measured at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  The average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz was 
59 decibels in the right ear, and 51 decibels in the left 
ear.  The speech discrimination was 80 percent in the right 
ear and 92 percent in the left ear.  Under the new criteria 
for evaluating hearing impairment, Table VI, the veteran had 
level IV hearing acuity in the right ear, and level I hearing 
acuity in the left ear, which equates to a noncompensable 
evaluation under the applicable criteria.  See 38 C.F.R. §§ 
4.85-4.86, Table VI and VII, Diagnostic Code 6100 (2005).  
However, Table VI A is inapplicable in this case because 
neither an examiner has certified that the use of speech 
discrimination test is inappropriate due to language 
difficulties or inconsistent speech discrimination scores, 
nor there is an exceptional patter of hearing impairment as 
defined under 38 C.F.R. § 4.86.  See 38 C.F.R. §§ 4.85(c), 
4.86 (2005)

An April 2003 examination report from the Boston VA Medical 
Center (VAMC) shows the veteran was diagnosed with moderate-
severe sensorineural hearing loss of the right ear, and 
moderately -severe to severe sensorineural hearing loss of 
the left ear.  The etiology of the hearing loss was deemed 
consistent with the veteran's history of military noise 
exposure.  The veteran's pure tone thresholds, in decibels, 
for the right ear were 55, 55, 55, 65, 60, and for the left 
ear were 60, 55, 40, 60, 75, both measured at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively. The average pure 
tone threshold at 1000, 2000, 3000, and 4000 hertz was 59 
decibels in the right ear, and 57 decibels in the left ear.  
The speech discrimination was 80 percent in the right ear and 
68 percent in the left ear.  Under the new criteria for 
evaluating hearing impairment, Table VI, the veteran had 
level IV hearing acuity in the right ear, and level V hearing 
acuity in the left ear, which equates to a 10 percent 
evaluation under the applicable criteria.  See 38 C.F.R. §§ 
4.85-4.86, Table VI and VII, Diagnostic Code 6100 (2005).  
However, Table VI A is inapplicable in this case for the same 
reasons as above discussed.

Treatment records from the Boston VAMC, dated from 2003 to 
2004, further describe the treatment the veteran received for 
his hearing problems, including irritation/fitting problems 
caused by his hearing aids.

A March 2004 VA examination report notes the veteran's claims 
file was reviewed.  The veteran's pure tone thresholds, in 
decibels, for the right ear were 55, 55, 60, 65, 65, and for 
the left ear were 60, 60, 45, 60, 70, both measured at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively. The average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz was 
61 decibels in the right ear, and 59 decibels in the left 
ear.  The speech discrimination was 78 percent in the right 
ear and 76 percent in the left ear.  Under the new criteria 
for evaluating hearing impairment, Table VI, the veteran had 
level IV hearing acuity in the right ear, and level IV 
hearing acuity in the left ear, which equates to a 10 percent 
evaluation under the applicable criteria.  See 38 C.F.R. §§ 
4.85-4.86, Table VI and VII, Diagnostic Code 6100 (2005).  
Again, Table VI A is inapplicable in this case for the same 
reasons as above discussed.

A July 2004 report from the Hyannis Ear, Nose & Throat 
Associates reveals that the veteran's pure tone thresholds, 
in decibels, for the right ear were 55, 60, 60, 75, 85, and 
for the left ear were 65, 60, 50, 70, 80, both measured at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz was 69 decibels in the right ear, and 55 decibels in 
the left ear.  The speech discrimination was 80 percent in 
the right ear and 80 percent in the left ear.  Under the new 
criteria for evaluating hearing impairment, Table VI, the 
veteran had level IV hearing acuity in the right ear, and 
level V hearing acuity in the left ear, which equates to a 10 
percent evaluation under the applicable criteria.  See 38 
C.F.R. §§ 4.85-4.86, Table VI and VII, Diagnostic Code 6100 
(2005).  Table VI A is inapplicable in this case for the same 
reasons as above discussed.

For the foregoing reasons, the Board finds that the veteran's 
bilateral hearing loss disability does not meet the schedular 
criteria for an initial rating in excess of 10 percent under 
r Diagnostic Code 6100.  See 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.86, Tables VI 
and VII, Diagnostic Code 6100 (2005).

The Board has considered the veteran's contentions that his 
current level of hearing disability warrants an initial 
rating greater than  10 percent.  However, the evidence of 
record does not show that the veteran's service-connected 
hearing loss has been more severe than currently evaluated 
since the time he filed his claim to the present; as such, 
there is no basis for staged rating of the disability, 
pursuant to Fenderson.  The Board emphasizes, as noted above, 
that disability ratings for hearing impairment are derived by 
a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. See Lendenmann, supra.  Here, a mechanical 
application of the Rating Schedule establishes that the 
veteran's hearing loss disability meets the criteria for the 
assignment of a 10 percent rating, but no more.  As such, the 
claim for a higher initial rating, on a schedular basis, must 
be denied.

III.  Extra-Schedular Rating

The Board notes that, via a September 2004 letter, the RO 
referred the veteran's hearing loss disability to 
Compensation and Pension Services for extra-schedular 
consideration under 38 C.F.R. § 3.321.  However, in a March 
2005 letter, the Director of Compensation and Pension 
Services found that the veteran's hearing loss disability did 
not meet the criteria required for the assignment of an extra 
schedular evaluation.  It was noted that the veteran had not 
worked over 30 years, and the available medical records did 
not show the hearing loss was so severe as to interfere with 
the veteran's ability to be gainfully employed.

Subsequently, in a March 2005 rating decision, the RO denied 
the veteran's claim of entitlement to an extra-schedular 
evaluation for the service-connected bilateral hearing loss.  
The veteran expressed disagreement via a phone communication 
with the RO, per an April 2005 VA form 119 (Report of 
Contact), and a statement of the case was issued the same 
day.  The veteran perfected his appeal regarding this issue 
via a May 2005 statement, and now the issue is before the 
Board for appellate review. 

The applicable law indicates that, in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this case, based upon a review of the record, the Board 
finds that there is no showing that the veteran's hearing 
loss has caused marked interference with employment (i.e., 
beyond that contemplated in the assigned 10 percent rating) 
or has required any-much less, frequent-hospitalizations.  
In the absence of evidence of such factors, or other factors 
demonstrating that this case involves exceptional or unusual 
disability picture so as to render impracticable the 
application of the regular schedular standards, the criteria 
of 38 C.F.R. § 3.321(b)(1) for the assignment of an extra 
schedular evaluation simply have not been met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  To the extent that the claimant 
may experience functional impairment due to the service-
connected hearing loss, the Board finds that such impairment 
is contemplated in the 10 percent rating assigned to this 
disability.  As such, an extra-schedular evaluation must be 
denied.


ORDER

An initial rating in excess of 10 percent for service-
connected bilateral hearing loss is denied.

An extra-schedular evaluation for service-connected bilateral 
hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


